\OOO\IO\LI!PW[\))-A

NNNI\JNNNNN)-‘r-l»-‘)-d)-a)-)-lr-l»-a)-‘
OO\]O\Lh>D-(.»JN»-*O\OOO\]O\LII)AWN)-‘O

 

FlLED ___RECE!VED

ENTERED SERVED 0
COUNSEL/PARTIES OF RECOF

   
  

1 t 2019

 

clERK us D\sTRlcr comm '
D\simci 0F NEVADA

 

BY:

 

Uz

EPUTY

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:19-CR-032-RFB-VCF
Plaintiff, g Preliminary Order of Forfeiture
v. §
PATTI KERN, §
Defendant. g

 

 

 

This Court finds that defendant Patti Kem pled guilty to Count One of a One-Count
Criminal Information charging her with conspiracy to commit mail fraud in violation of 18
U.S.C. §§ 1341 and 1349. Criminal Information, ECF No. _; Plea Agreement, ECF No.
_; Change of Plea, ECF No. _.

This Court finds defendant Patti Kem agreed to the forfeiture of the property and the
imposition of the in personam criminal forfeiture money judgment set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Information. Criminal
Information, ECF No. _; Plea Agreement, ECF No. _; Change of Plea, ECF No. _.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States

of America has shown the requisite nexus between property set forth in the Plea Agreement

rand the Forfeiture Allegation of the Criminal Information and the offense to which

defendant Patti Kern pled guilty.

The following property and money judgment are any property, real or personal,
which constitutes or is derived from proceeds traceable to violations of 18 U.S.C. § 1341, a
specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or 18
/ / /

 

 

\OOQ\]O\U'I»I>DJ[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

U.S.C. § 1349, conspiracy to commit such offense, and are subject to forfeiture pursuant to
18 U.S.C. § 981(a)(l)(C) with 28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p):

1. $106,150;

2. $20,400.32;

3. $34,364;

4. $40,010;
5. $50,126.59;
6. $4,998;
7. $10,908;
8. $15,278;
9. $6,975;

10. $4,644;

11. $3,101;

12. $1,824;

13. $13,146

14. $1,785;

15 . $14,439;

16. $9,887;

17. $8,253;

18. $138;

19. $12,464.03; and

20. $18,950
(all of which constitutes property)

and an in personam criminal forfeiture money judgment of $800,000, not to be held

jointly and severally liable With her codefendants, the collected money judgment amount
between the codefendants is not to exceed $9,000,000, and that the following property will
be applied toward the payment of the money judgment

a. $106,150;

 

©OO\]O\Lh)-Pb)[\)»-A

NNNNNN[\JN[\)>-‘)-‘»-‘)-l)-\)-v-lr-lr-‘>--
OC\]O\UI»D~L»N>-*C>\OOO\!O\U\){>QJN>-*O

 

 

following specific assets as set forth in the Plea Agreement pursuant to Fed. R. Crim. P.
32.2(e) and 21 U.S.C. § 853(p):
i.

ii.

iii.

///
///

This Court finds defendant Patti Kem agreed to the substitution and forfeiture the

b. $20,400.32;

c. $34,364;

d. $40,010;

e. $50,126.59;
f. $4,998

a 2015 Ford F250 truck held in the name of Patti Kem, VIN
1FT7W2BT5FED16800;

a 2004 Sundowner LQ Horse Trailer held in the name of Patti Kem, VIN
l3SLE322141LA4098; and

In addition to the dollar amounts in a-f, i, and ii above, that Patti Kem agrees to
apply to the in personam criminal forfeiture money judgment of $800,000, Patti
Kern also agrees to pay an additional $400,000 toward the in personam criminal
forfeiture money judgment of $800,000 within 60 days of sentencing (the “Due
Date”). Patti Kem’s payment of the additional $400,000 towards the in personam
criminal forfeiture money judgment of $800,000 shall be a bank cashier’s check,
payable to the order of the United States Postal Inspection Service. The
defendant shall send the bank cashier’s check by priority mail to the US Postal
Inspection Service, Attention Clayton E. Gerber, PO Box 7404, Washington, DC
20044-7404, with the criminal docket number noted on the face of it. T he
defendant will contact Timothy Finley or Daniel Zytnick with the mail tracking
information If the defendant fails to make the $400,000 payment on or before the
Due Date, the defendant consents to the forfeiture of the real property located at

1861 Bogey Way, Henderson, Nevada 89074, more particularly described as:

 

\OOO\`|O\U`l>-I>L»JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Lot Thirteen (13) in Block Three (3) of HEATHERSTONE, as shown by map
thereof on file in Book 53 of Plats, Page 40, in the Ofiice of the County
Recorder of Clark County, Nevada together with all improvements and
appurtenances thereon, APN: 178-17-812-049

(all of which is included as property).

This Court finds that Patti Kem understands these above-mentioned payments will
not release Patti Kem of her obligations to pay the in personam criminal forfeiture money
judgment of $800,000, until the in personam criminal forfeiture money judgment of
$800,000 is paid in full.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycuzt v.
United States, ___U.S._, 137 S. Ct. 1626 (2017).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States recover from Patti Kem an in personam criminal forfeiture money judgment of
$800,000.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Patti Kem in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official intemet
government forfeiture Website, www.forfeiture.gov, notice of this Order, which shall

describe the forfeited property, state the time under the applicable statute when a petition

 

\OOO\IO\U'|»'L(»N)-l

NNNNNNNNN)-‘>-¢»-l)-l)-)-l»-¢)-\)-*>-
OO\IO\Ul)-bw[\)v-*O\OOO\!O\U'I)-l>~bd[\)>-*C>

 

 

contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed With the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov..

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attomey’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

/ / /
/ / /
/ / /

 

\OOO\]O\U'lv-B(N[\)

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record and three certified copies to the United States

§

Attomey’s Office, Attention Asset Forfeiture Unit.
DATED \'{V\‘/M\ l"[ ,2019.

 

HONORABLE RICHARD F. BOULWARE, ll
UNITED STATES DISTRICT JUDGE

 

